The petition by the state of Connecticut for certification for appeal from the Appellate Court, 62 Conn. App. 217 (AC 18369), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that there was insufficient evidence to support the jury’s verdict of guilty on the charge of conspiracy to commit murder?”
NORCOTT, J., did not participate in the consideration or decision of this petition.
Kent Drager, senior assistant public defender, in opposition.
Decided June 14, 2001